Title: From Alexander Hamilton to Rufus Graves, 17 January 1800
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir
            N.Y. Jany. 17th. 1800
          
          On enquiry of the Dep. Paymaster General, if he had received an acknowlegement of the money forwarded by him to your Regt., he informed me that of a letter from your paymaster, excusing his not having noticed the receipt before, from the circumstance of his absence from the Regiment. I request you to inform me of the cause of his absence, as it must have occasioned great delay in appropriating the money to its proper use—
          With —
          Col. Graves—
        